Filed 8/29/22 P. v. Fields CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C094668

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE016364)

           v.

 DARREN FIELDS,

                    Defendant and Appellant.

         Defendant Darren Fields was convicted of 15 counts of lewd or lascivious acts, six
counts of oral copulation, and three counts of unlawful sexual intercourse. On appeal, he
contends the trial court erred by instructing the jury with a consciousness of guilt
instruction pertaining to defendant’s false or misleading statements and that his counsel
was ineffective for failing to object to the prosecutor’s statements during rebuttal
argument pertaining to the burden of proof. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         Defendant was a father figure to sisters, Ta. and T. The sisters had a fractured
relationship with each of their parents and, at various times, lived with defendant. When


                                                             1
Ta. was 15 years old, defendant groomed Ta. into having a secret romantic sexual
relationship with him that continued until Ta. ended the relationship when she was 17
years old.
       T. is four years younger than Ta. Between the ages of 13 and 16, T. mostly lived
with defendant. When T. was staying at defendant’s house, he molested her on a weekly
basis and several times orally copulated T. or tried to penetrate her vagina with his penis.
Defendant would often force T. to rub his penis with her hand.
       The sisters learned of each other’s abuse and, at the urging of police officers,
conducted a pretext phone call with defendant. The phone call started between defendant
and Ta. Ta. asked defendant if he had been “doin’ the same thing you did to me to
her[?],” referring to T. Defendant acted like he did not understand Ta.’s question and ,
when Ta. explained T. had told her defendant touched her inappropriately and had had
sex with her, defendant denied the allegations. Defendant also claimed T. was making up
allegations of sexual assault. Ta. then asked defendant to explain why he had molested
her. Defendant was shocked by Ta.’s use of the word molested and said he cared about
Ta. and that they had been in a relationship. Defendant told Ta. multiple times he did not
touch T. and any allegations to the contrary were not true. Ta. told defendant T. said she
was going to tell her social worker and he needed to tell Ta. the truth. Defendant insisted
T.’s accusations were not true.
       T. then got on the phone and over the course of several minutes, she accused
defendant of molesting and orally copulating her. Defendant told T. he cared about her
and was sorry for the things he had done to her. Defendant did not expressly admit to
molesting T., but after a while he apologized for the things he had done to her and
acknowledged he had “ruined” her by making her live with “this.” After T. demanded
defendant apologize for molesting her, defendant said, “I’m sorry for molesting you.”
Over the next several minutes, T. asked defendant multiple times to explain his conduct.
Defendant refused to answer the question, saying there was no answer that would fix

                                             2
everything. T. then asked defendant what she should say when she tells her social worker
about the abuse. Defendant encouraged T. not to tell her social worker and suggested
they instead take care of it as a family. Defendant assured T. he always cared about her
and wanted the best for her. He also told T. that telling her social worker would ruin him
and other people in their family.
       Following a jury trial, defendant was convicted of 15 counts of lewd or lascivious
acts, six counts of oral copulation, and three counts of unlawful sexual intercourse. The
trial court sentenced defendant to 36 years and eight months in prison.
       Defendant appeals.
                                       DISCUSSION
                                              I
         The Trial Court Properly Instructed The Jury With CALCRIM No. 362
       Defendant contends the trial court erred by instructing the jury with the
consciousness of guilt instruction pertaining to a defendant’s false or misleading
statements. (CALCRIM No. 362.) The People contend defendant forfeited this claim by
failing to object to the giving of the instruction at trial. We will address defendant’s
claim because he argues the perceived error affected his substantial rights by allowing the
jury to make an unjustified inference and, as a result, his trial was rendered
fundamentally unfair. (See People v. Lewis (2009) 46 Cal.4th 1255, 1315, fn. 43.) On
the merits, defendant’s claim lacks merit.
                                             A
                                        Background
       The trial court instructed the jury pursuant to CALCRIM No. 362, as follows: “If
the Defendant made a false or a misleading statement before this trial relating to the
charged crime, knowing the statement was false or intending to mislead, that conduct
may show he was aware of his guilt of the crime, and you may consider it in determining
his guilt. [¶] If you conclude that the Defendant made the statement, it is up to you to

                                              3
decide its meaning and importance. However, evidence that the Defendant made such a
statement cannot prove guilt by itself.” During closing argument, the prosecution argued
defendant’s statements to Ta. denying he had sexually abused T. demonstrated his
consciousness of guilt because he later admitted the sexual abuse to T.
                                             B
                                   There Was No Error
       Defendant argues CALCRIM No. 362 was given in error because the false
statement relied on by the prosecution was a denial of guilt and not the denial of a
collateral matter such as the giving of a false alibi. Relying on People v. Williams (2000)
79 Cal.App.4th 1157, defendant argues “[a]llowing a mere denial [of the charges] to be
used as evidence of consciousness of guilt would instead permit the illogical and circular
argument that the defendant knows he is guilty because he claimed he wasn’t.”
       Defendant’s reliance on Williams is misplaced. The Williams court did not hold
that a mere denial of guilt was insufficient to justify an instruction under CALCRIM
No. 362. Indeed, the Williams court noted the defendant in that case failed to cite to
authority for that proposition. (People v. Williams, supra, 79 Cal.App.4th at p. 1166, fn.
8.) Indeed, our Supreme Court has rejected that argument. (People v. Bacon (2010) 50
Cal.4th 1082, 1108.)
       In fact, an instruction pursuant to CALCRIM No. 362 is appropriate where there is
some evidence, if believed by the jury, the defendant knowingly made a false or
misleading statement regarding the charged crime that may show he or she was aware of
his or her guilt for the crime. (People v. Rankin (1992) 9 Cal.App.4th 430, 435-436
[discussing CALJIC No. 2.03, the predecessor to CALCRIM No. 362].) “[T]here need
only be some evidence in the record that, if believed by the jury, would sufficiently
support the suggested inference” of consciousness of guilt. (People v. Coffman and
Marlow (2004) 34 Cal.4th 1, 102-103 [discussing consciousness of guilt instructions
CALJIC Nos. 2.04 and 2.06]; see People v. Bowman (2011) 202 Cal.App.4th 353, 366

                                             4
[“[a] trial court properly gives consciousness of guilt instructions where there is some
evidence in the record that, if believed by the jury, would sufficiently support the
inference suggested in the instructions”].) The falsity of defendant’s statements may be
shown by prosecution evidence, including defendant’s pretrial statements. (People v.
Kimble (1988) 44 Cal.3d 480, 496-499; People v. Edwards (1992) 8 Cal.App.4th 1092,
1103.)
         The evidence of defendant’s false or misleading statements goes beyond his mere
denials of the charged crimes involving T. Defendant admitted to molesting T. during the
pretext phone call. This admission, if believed, proved defendant’s denials to Ta. that he
molested T. were lies, his assertions that T. was lying were lies, his unspecified apologies
to T. for causing her hurt were misleading, and his refusals to call his conduct toward T.
molestation were false. An inference from defendant’s false and misleading statements is
that he knew by acknowledging the truth of T.’s allegations and his conduct he would be
admitting to the commission of a crime. Given that defendant later admitted during the
pretext phone call to molesting T., his false and misleading statements demonstrated a
consciousness of guilt that supported the giving of CALCRIM No. 362.
                                              II
         Defendant Was Not Prejudiced By His Counsel’s Failure To Object To The
Prosecutor’s Statements During Rebuttal Argument Pertaining To The Burden Of Proof
         Defendant contends the prosecutor erred during rebuttal argument by misstating
the burden of proof. The People argue defendant forfeited this contention by failing to
object and not requesting an admonition in the trial court. (See People v. Seumanu
(2015) 61 Cal.4th 1293, 1328 [“[i]t is well settled that making a timely and specific
objection at trial, and requesting the jury be admonished . . . , is a necessary prerequisite
to preserve a claim of prosecutorial [error] for appeal”].) Anticipating this argument,
defendant raises an ineffective assistance of counsel claim regarding his counsel’s failure
to object on prosecutorial error grounds. We address defendant’s ineffective assistance

                                               5
claim and conclude defendant cannot demonstrate he was prejudiced by his counsel’s
failure to object.
                                              A
                                        Background
       During closing argument, defense counsel argued that, “as anyone accused of any
crime in this country, based on our constitutional foundations, [defendant] gets the
benefit of that doubt. He starts with a presumption of innocence, and he gets the benefit
of the doubt. [¶] And I’m asking you all to give him the benefit of that doubt. Look at
the inconsistencies in this evidence. Evaluate each and every count independently. Are
you convinced that those acts occurred? Is it really -- was it really the ‘same ol’, same
ol’ ’ every single time? Does that even make sense? Think of your own lives. Is it
always the same? Don’t make the mistake of assuming that everybody would act the way
you think they would act when you’ve never been in that position.”
       In rebuttal to this argument, the prosecutor said, “[D]on’t let it be sold to you that
it’s okay or maybe it’s easier to convict on some but not others. Convict on [Ta.] but not
[T.], because when you look at all of the evidence together -- which is how you are told
to evaluate this case. The reasonable doubt instruction says that you must, must compare
and contrast all of the evidence before determining if the People have proved the case
beyond a reasonable doubt. [¶] So we don’t look at one piece individually and say does
that piece -- did that piece get proved beyond a reasonable doubt? No, you look at
everything and the totality and say what is a reasonable interpretation of this? Here’s all
of the evidence taken together, compared and contrasted. Now we’re gonna say is it
reasonable? Does this evidence, the way that [defense counsel] told us to interpret it, is it
reasonable that the Defendant is telling the truth?
       “And it’s broken down individually by [defense counsel], probably for good
reason, because the minute you look at [the evidence] in its totality, there is only one
logical conclusion, one painfully obvious conclusion, and that’s that the Defendant did it,

                                              6
but when you start separating it and saying, ‘Look at this and see if this meets the
burden’, that’s not the right way to do it. You look at everything together and decide
what the truth is in this case.
       “And, yes, the Defendant is absolutely entitled to the trial he had. He’s entitled to
a trial, which he got, a fair trial, which he got, by a jury of his peers, which he got, but it
doesn’t mean that he’s entitled to an acquittal. That is not what that means. He has had
his due process. And that presumption did follow him, and does, until the minute you
walk into that deliberation room, and that’s when you look at the evidence, that
presumption leaves, and you decide about the truth of what happened here. [¶] And it’s
time now to go do that, to let you go deliberate, and I am asking you to find the
Defendant guilty of all the counts.”
                                               B
            Defendant Was Not Prejudiced By His Counsel’s Failure To Object
       To establish ineffective assistance, a defendant must show that counsel’s
representation fell below an objective standard of reasonableness under prevailing
professional norms and, as a result, the defendant suffered prejudice. (Strickland v.
Washington (1984) 466 U.S. 668, 687-688 [80 L.Ed.2d 674, 693-694].) A defendant
suffers prejudice when “it is reasonably probable that a more favorable determination
would have resulted in the absence of counsel’s failings.” (People v. Lewis (1990) 50
Cal.3d 262, 288.) A reasonable probability is a probability sufficient to undermine
confidence in the outcome. (Strickland, at p. 694 [80 L.Ed.2d at p. 698].) “The
likelihood of a different result must be substantial, not just conceivable.” (Harrington v.
Richter (2011) 562 U.S. 86, 112 [178 L.Ed.2d 624, 647].) Stated differently, a
“defendant must prove prejudice that is a ‘ “demonstrable reality,” not simply
speculation.’ ” (People v. Fairbank (1997) 16 Cal.4th 1223, 1241.)
       Because defendant’s claim arises in the context of a prosecutorial error claim, it is
instructive to know the standard applicable to that claim of error. “A prosecutor’s

                                               7
conduct violates the Fourteenth Amendment to the federal Constitution when it infects
the trial with such unfairness as to make the conviction a denial of due process. Conduct
by a prosecutor that does not render a criminal trial fundamentally unfair is prosecutorial
[error] under state law only if it involves the use of deceptive or reprehensible methods to
attempt to persuade either the trial court or the jury. Furthermore, . . . when the claim
focuses upon comments made by the prosecutor before the jury, the question is whether
there is a reasonable likelihood that the jury construed or applied any of the complained -
of remarks in an objectionable fashion.” (People v. Morales (2001) 25 Cal.4th 34, 44.)
       The People acknowledge defendant was entitled to the presumption of innocence
during jury deliberations. (Citing People v. Arlington (1900) 131 Cal. 231, 235 [the
“presumption of innocence continues not only during the taking of the testimony, but
during the deliberations of the jury, and until [it] reach[es] a verdict”].) The People,
however, argue the prosecutor’s statements are reasonably interpreted to mean the
evidence showed the prosecution overcame the presumption, not that the presumption did
not apply once the jury entered the deliberation room. We disagree. The prosecutor’s
statements clearly told the jury the presumption of innocence “leaves” once the jury
enters the deliberation room and weighs the evidence. When the statements are viewed
in light of the prosecutor’s rebuttal argument as a whole and the instructions given,
however, it is not reasonably probable the jury applied the statements in a reprehensible
manner or relieved the prosecution of its burden.
       Indeed, the prosecutor’s comments were in response to defense counsel urging the
jury to isolate items of evidence to find reasonable doubt, instead of looking at the
entirety of the evidence presented. The prosecutor urged the jury to look to all the
evidence and determine the truth. The prosecutor was entitled to make this argument.
(CALCRIM No. 220 [“In deciding whether the People have proved their case beyond a
reasonable doubt, you must impartially compare and consider all the evidence that was
received throughout the entire trial”].)

                                              8
       Further, the jury was instructed on the presumption of innocence and the burden
the prosecutor had to prove before it could find defendant guilty. (CALCRIM No. 220.)
The jury was also instructed that, if the prosecutor’s statements of the law conflicted with
the instructions, it was required to follow the instructions. (CALCRIM No. 200.) Given
the whole of the prosecutor’s argument and the instructions, it is not reasonably probable
a more favorable outcome would have resulted had defense counsel objected to the
prosecutor’s statements and had the court delivered a curative admonition. Accordingly,
defendant’s claim of ineffective assistance of counsel lacks merit.
                                             III
                             There Was No Cumulative Error
       Defendant contends cumulative error resulted from the combined effect of the
individual errors alleged in his opening brief. “Cumulative error is present when the
combined effect of the trial court’s errors is prejudicial or harmful to the defendant.”
(People v. Capers (2019) 7 Cal.5th 989, 1017.) “The ‘litmus test’ for cumulative error ‘is
whether defendant received due process and a fair trial.’ ” (People v. Cuccia (2002) 97
Cal.App.4th 785, 795.) Because we rejected defendant’s individual claims of error, we
conclude there was no cumulative error.
                                      DISPOSITION
       The judgment is affirmed.

                                                   /s/
                                                   Robie, Acting P. J.
We concur:


/s/
Hull, J.


/s/
Boulware Eurie, J.


                                              9